NO. 12-03-00286-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 

§


IN RE: ALEX MELVIN WADE, JR.§
	ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
	Relator Alex Melvin Wade, Jr. seeks a writ of mandamus requiring the judge of the Third
Judicial District of Houston County, Texas to allow his petition for writ of mandamus to proceed "in
accordance with due process of law."  Specifically, Relator alleges that he filed a petition for writ
of mandamus in the Third Judicial District Court requesting that the warden of the Eastham Unit be
compelled to comply with an administrative directive.  According to Relator, the judge
"'[D]isallowed the Suit' thereby causing the same be [sic] rejected filing by the Clerk of Court."  We
deny the writ.
	Relator's petition for writ of mandamus filed in this court does not meet the requirements of
Rule 52.3 of the Texas Rules of Appellate Procedure.  Therefore, Relator has failed to furnish a
record showing that he is entitled to the requested relief.  Accordingly, Relator's petition for writ of
mandamus is denied.
  DIANE DEVASTO 
									    Justice
Opinion delivered September 10, 2003
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto,J.


(PUBLISH)









COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


SEPTEMBER 10, 2003


NO. 12-03-00286-CV


IN RE: ALEX MELVIN WADE, JR.,

Relator




ORIGINAL PROCEEDING






			ON THIS DAY came to be heard the petition for writ of mandamus filed
by Alex Melvin Wade, Jr., who is the Relator in the underlying cause, pending on the docket
of the Third Judicial District Court of Houston County, Texas.  Said petition for writ of mandamus
having been filed herein on September 2, 2003, and the same having been duly considered, 
because it is the opinion of this Court that a Writ of Mandamus should Not Issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby Denied.
			Diane DeVasto, Justice.
 Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.